UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Boo Koo Holdings, Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 09853P103 (CUSIP Number) Steven B. Solomon 2100 McKinney Avenue, Suite 1500 Dallas, TX 75201 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) with copies to- David A. Wood Wood & Sartain, LLP 12655 North Central Expressway, Suite 421 Dallas, Texas 75243 (972) 458-0300 November 1, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. £ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.09853P103 1 NAMES OF REPORTING PERSONS: Steven B. Solomon I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (SEE INSTRUCTIONS): (a)o (b)o 3 SEC USE ONLY: 4 SOURCE OF FUNDS* (SEE INSTRUCTIONS): PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 1,794,677 8 SHARED VOTING POWER: 0 9 SOLE DISPOSITIVE POWER: 1,794,677 10 SHARED DISPOSITIVE POWER: 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,794,677 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* (SEE INSTRUCTIONS): o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 5.2%(1) 14 TYPE OF REPORTING PERSON* (SEE INSTRUCTIONS): IN *SEE INSTRUCTIONS BEFORE FILLING OUT (1) Based on 34,558,956 shares of common stock issued and outstanding, according to the prospectus filed by the Issuer with the Securities and Exchange Commission on October 19, 2007 (as adjusted to account for 100,000 shares of vested restricted stock grants to Mr. Solomon pursuant to an employment agreement dated November 1, 2007). Mr. Solomon holds 200,000 shares of restricted common stock, which vests as to 100,000 shares on each of November 1, 2008 and November 1, 2009. 2 SCHEDULE 13D This Schedule 13D (the “Schedule 13D”), relating to shares of common stock, no par value (“Common Stock”) of Boo Koo Holdings, Inc. (the “Issuer”), 4951 Airport Parkway, #660, Addison, Texas 75001, is being filed with the Securities and Exchange Commission (the “Commission”). This Schedule 13D is filed on behalf of Mr. Steven B. Solomon (the “Reporting Person”). Item 1.Security and Issuer The class of equity securities to which this Schedule 13D relates is the common stock, no par value (the "Shares"), of Boo Koo Holdings, Inc. The principal executive offices of the Company are located at 4951 Airport Parkway, #660, Addison, Texas 75001. Item 2.
